PER CURIAM.
We reverse and remand this case for the trial court to conduct an evidentiary hearing or to attach portions of the record refuting the appellant’s claim that defense counsel provided ineffective assistance by failing to file a motion to dismiss the charges. See Wright v. State, 617 So.2d 857 (Fla. 2d DCA 1993)(holding defense counsel provided ineffective assistance by recommending a plea); Collier v. State, 729 So.2d 954 (Fla. 1st DCA 1998)(holding defense counsel provided ineffective assistance even though the appellant signed a plea agreement expressing satisfaction with defense counsel’s services).
REVERSED and REMANDED.
ALLEN, VAN NORTWICK and POLSTON, JJ., concur.